Citation Nr: 0725817	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-03 084	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1982 to 
July 1985 and from January 1988 to July 1989.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a May 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which declined to reopen 
the veteran's claim of entitlement to service connection for 
bilateral pes planus.  

In May 2006, the veteran testified before a Veterans Law 
Judge at a hearing in Washington, D.C.; a transcript of that 
hearing is of record.  

An October 27, 2006 Board decision by that Veterans Law Judge 
denied the claim.  The veteran filed a motion for 
reconsideration, which was granted in March 2007. The October 
27, 2006 decision will be replaced by this decision. 

In July 2006, the veteran submitted copies of service 
records, which included some that were new and some that were 
duplicative of those already of record.  He did not submit a 
waiver of initial RO consideration.  However, at that time, 
the Board considered all of them to be duplicates of those 
already of record such that a waiver was not required.   

In December 2006, the veteran resubmitted copies with his 
motion for reconsideration, again without a waiver of RO 
review of this evidence; however, due to the outcome of this 
decision, initial RO review is not required.

Finally, during the May 2006 Board hearing, the veteran's 
representative appeared to raise a claim of clear and 
unmistakable error in the September 1989 denial of service 
connection for bilateral pes planus.  As the RO has not 
adjudicated this matter, it is not properly before the Board, 
and is referred to the RO for appropriate action, if 
necessary.

FINDINGS OF FACT

1.  In a December 2002 decision, the RO declined to reopen 
the veteran's claim for service connection for bilateral pes 
planus and the veteran did not initiate an appeal.  

2.  Additional relevant service department records were 
associated with the claims file since the RO's December 2002 
denial.

3.  Preexisting bilateral pes planus was aggravated by active 
service.


CONCLUSIONS OF LAW

The criteria for establishing service connection for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

In view of the Board's favorable disposition of the veteran's 
claim, no further discussion of VCAA compliance is necessary.

II. Analysis

The veteran has consistently asserted that his bilateral pes 
planus was aggravated during his second period of active 
service, from January 1988 to July 1989, which resulted in a 
permanent worsening. 

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
Supp. 2005); 38 C.F.R. § 3.304(b)(1) (2006).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153 (West Supp. 
2005); 38 C.F.R. § 3.306(a) (2006).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

Turning to the facts of the case, by a September 1989 rating 
decision, the RO denied service connection for bilateral pes 
planus.  The RO notified the veteran of the denial of the 
claim in October 1989, but he did not initiate an appeal.  

By a December 2002 rating decision, the RO declined to reopen 
the veteran's claim for service connection for bilateral pes 
planus as new and material evidence had not been submitted.  
Although notified of that decision in January 2003, the 
veteran did not initiate an appeal.  In a January 2004 
decision the RO again found that the evidence was not new and 
material to reopen the claim.  

The veteran sought to reopen his claim in February 2004.  
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

However, if VA receives or associates with the claims folder 
relevant official service department records at any time 
after a decision is issued on a claim that had not been 
associated with the claims folder when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) 
(effective October 6, 2006).  This regulation comprehends 
official service department records which presumably have 
been misplaced and have now been located and forwarded to the 
Department of Veterans Affairs.  The retroactive evaluation 
of disability resulting from disease or injury subsequently 
service connected on the basis of the new evidence from the 
service department must be supported adequately by medical 
evidence.  Where such records clearly support the assignment 
of a specific rating over a part or the entire period 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  Id.

The Board notes at that time of the prior denials, the 
service medical records in the claims file included the 
veteran's April 1987 enlistment examination reflecting that 
he had pes planus, moderate, asymptomatic, which was not 
considered disabling.  A May 16, 1989 Medical Evaluation 
Board (MEB) clinical summary reflects that following the 
veteran's reentry into active service in January 1988 he had 
constant problems with painful feet, which he did not have in 
his first period of service.  On examination, while in 
stance, he had a bilaterally everted position.  His gait was 
appropulsive and everted throughout.  He was diagnosed with 
severe, bilateral, symptomatic, pes planus with symptoms that 
were not expected to improve.  He was found unfit for duty.  
A corresponding May 16, 1989 MEB proceedings report shows the 
MEB's diagnosis of pes planus, symptomatic, severe, bilateral 
and their conclusion that the condition existed prior to 
service, was not incurred while entitled to base pay, and was 
not permanently aggravated by service.  The MEB referred the 
veteran to a Physical Evaluation Board (PEB).  The veteran's 
DD Form 214 showed that the veteran was separated from 
service in July 1989 due to "physical disability with 
severance pay."

In July 2006, a May 31, 1989 PEB proceedings report was added 
to the record.  That report shows the veteran was found to 
have bilateral congenital flat feet with heel pronation but 
without degenerative joint changes, that existed prior to 
service and was aggravated by service.  The PEB considered 
the proper disposition to be separation with severance pay.  
The report also advised the veteran that since he did have a 
service-connected medical condition, he should contact a VA 
counselor about available benefits, e.g. disability 
compensation, rehabilitation, etc.  

The May 31, 1989 PEB proceedings report was not of record at 
the time of the prior RO denials, and is "related to a 
claimed in-service event, injury, or disease."  38 C.F.R. 
§ 3.156(c)(1)(i) (effective October 6, 2006).  Thus, the 
claim will be reconsidered on the merits.  38 C.F.R. 
§ 3.156(c).

In this regard, the Board notes that the veteran entered his 
second period of service with moderate, asymptomatic flat 
feet and was discharged with severe, symptomatic pes planus.  
An entry dated in November 1988 noted the veteran reported no 
foot problems with his first enlistment where he had some 
clinic duty.  However, during his second enlistment he 
experienced increased weight bearing activity in the infantry 
assignment.  

A VA examination report in September 2003 diagnosed severe 
bilateral pes planus.  Private treatment records dated in 
2005 note the veteran with "very flat feet" and complaints 
of bilateral foot pain.  Following examination, the examiner 
diagnosed severe pes planus.  

Upon review of the evidence, the Board concludes that the May 
31, 1989 findings of the PEB that the veteran's flat feet 
were aggravated by service and warranted severance pay is 
highly probative on the question at issue.  Moreover, the 
veteran presently carries a diagnosis of severe pes planus.

Thus, after resolving all doubt in favor of the veteran, the 
Board finds that his preexisting bilateral pes planus was 
aggravated by service, and service connection for the 
disorder is granted. 


ORDER

Service connection for bilateral pes planus is granted.



			
		K. A. Banfield 	D. C. Spickler
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
N. R. Robin 
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs


